DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the instant case, in claim 11, applicant has claimed a weight range in grams. Weight is a measure of force, while grams are a unit of mass. It is not possible to measure weight in grams and thus the device could not be constructed as claimed; therefore the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Similarly, in claim 10, applicant has claimed a “weight of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, applicant has claimed a “weight of motor to eccentric is 2 to 3”. This is indefinite because it is grammatically incorrect and it is unclear what exactly applicant is claiming. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radl et al (US 2012/0046579).

    PNG
    media_image1.png
    510
    729
    media_image1.png
    Greyscale

Radl teaches regarding claim:

8. A muscle stimulation device (20; FIG 1A), comprising: at least one resilient wrap body (22) sized and shaped to enclose a body part (any of several body parts, such as a wrist as per [0059]); the resilient wrap body defined by a flexible, resilient material (elastic band as per [0058]), the wrap body further being defined by an upper end and a lower end opposing the upper end (left and right ends); an eccentric rotating mass vibration motor assembly (vibrators 24A-B as per [0089]), including a motor and an eccentric (FIG 3), disposed against the wrap body (FIG 1); the eccentric rotating mass vibration motor assembly vibrating at variable vibratory intensities (as per [0106]), whereby the eccentric rotating mass vibration motor assembly stimulates muscles adjacent the eccentric rotating mass vibration motor assembly (inherent to 

9. The device of claim 8, wherein a number of revolutions per minute (RPM) of the motor is between 110 rpm and 3,000 rpm (see [0114] – 38Hz = 2280RPM).

12. The device of claim 8, wherein the device is attached to at least one of an arm, a leg, or a torso (as discussed in [0059]).

13. The device of claim 8, wherein the wrap body is adapted to enclose and restrict movement of a joint (wherein tightly wrapping the strap around a joint as described would be able to restriction movement as compared to no wrapping).

14. The device of claim 8, wherein the wrap body is adapted to enclose and restrict movement of a wrist (as discussed above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radl in view of Marton et al (US 2017/0106249).

Radl teaches regarding claim: 15. A method of stimulating muscles, comprising: attaching to at least one body part a device comprising at least one resilient wrap body sized and shaped to enclose the at least one body part (e.g. wrist), the device having an eccentric rotating mass vibration motor assembly disposed against the wrap body; supplying an electric current to a motor within the eccentric rotating mass vibration motor assembly thereby causing the device to vibrate; whereby the eccentric rotating mass vibration motor assembly stimulates muscles adjacent the eccentric rotating mass vibration motor assembly (as discussed above). Radl further teaches wearing the device while exercising ([0132]), but does not specifically teach lifting an object using the at least one body part attached to the device. Marton also discusses the benefits of combining exercise and vibration and teaches a vibrating exercise ball (FIG 1). In light of the teachings of these references, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exercise with the ball of Marton while wearing the device of Radl to yield the predictable result of a method of exercise combining vibration and weight training for providing additional resistance and muscle stimulation. 

Radl in view of Marton teaches regarding claim: 16. The method of claim 15, further comprising adjusting a vibratory intensity of the eccentric rotating mass vibration motor assembly (as discussed above).

Radl in view of Marton teaches regarding claim: 17. The method of claim 15, further comprising placing the device adjacent a wrist on an arm and adjusting a vibratory intensity of the eccentric rotating mass vibration motor assembly to wherein a number of revolutions per minute (RPM) of the motor is 

Radl in view of Marton teaches regarding claim 18. The method of claim 15, wherein the object is a weight training device (exercise ball).

Radl in view of Marton teaches regarding claim: 19. The method of claim 15, wherein the object is a ball intended for use in a target sport (balls can be used in target sports), however Marton does not discuss throwing the ball at a target while the device is operating. The Office takes official notice that throwing a ball at a target (such as a wall or a second person) is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Radl in view of Marton accordingly for providing additional modes of exercise. 

Radl in view of Marton teaches regarding claim: 20. The method of claim 15, wherein the device comprising at least one resilient wrap body is sized and shaped for a wrist, and configured to allow minimal motion of the wrist during use of the device in weight training, where the object to be lifted is a weight training device (as discussed above).


Allowable Subject Matter
Claims 1-7 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784